 1
 2
 3
 4
 5
 6
 7
 8                          UNITED STATES DISTRICT COURT
 9                        SOUTHERN DISTRICT OF CALIFORNIA
10
11   THE ESTATE OF PAUL SILVA, et al.,                   Case No.: 18cv2282-MMA (KSC)
12                                     Plaintiffs,
                                                         ORDER GRANTING UNOPPOSED
13   v.                                                  EX PARTE MOTION TO APPOINT
                                                         PLAINTIFFS LESLIE ALLEN AND
14   CITY OF SAN DIEGO, et al.,
                                                         MANUEL SILVA AS SUCCESSORS-
15                                   Defendants.         IN-INTEREST TO THE ESTATE OF
                                                         PAUL SILVA
16
17
                                                         [Doc. No. 3]
18
19         On October 26, 2018, Plaintiffs Leslie Allen (“Allen”), Manuel Silva (“Silva”),
20   and The Estate of Paul Silva (the “Estate”), by and through its successors-in-interest
21   Allen and Silva, filed an ex parte motion for Allen and Silva to be appointed as the
22   successors-in-interest to the Estate. Doc. No. 3. The motion is unopposed. See Docket.
23   For the reasons stated herein, the Court GRANTS the motion.
24                                         BACKGROUND
25         On October 2, 2018, Plaintiffs filed this action against Defendants City of San
26   Diego, Shelley Zimmerman, Andrew Murrow, County of San Diego, William Gore,
27   Alfred Joshua, Liberty Healthcare Corporation, and Community Research Foundation
28   raising several state and federal causes of action. Doc. No. 1 (“Compl.”). Specifically,

                                                     1
                                                                               18cv2282-MMA (KSC)
 1   Plaintiffs raise the following causes of action under 42 U.S.C. § 1983: (1) arrest without
 2   probable cause; (2) deliberate indifference to serious medical needs; (3) excessive force;
 3   (4) wrongful death; (5) right of association; (6) failure to properly train; (7) failure to
 4   properly supervise and discipline; (8) failure to properly investigate; and (9) a Monell
 5   claim for municipal liability. Compl. In addition, Plaintiffs assert causes of action for:
 6   (10) wrongful death pursuant to California Code of Civil Procedure § 377.60; (11)
 7   negligence; (12) violations of California’s Unruh Civil Rights Act (the “Unruh Act”),
 8   California Civil Code § 51; (13) violations of California’s Bane Act, California Civil
 9   Code § 52.1; (14) violations of the Americans with Disabilities Act (“ADA”), 42 U.S.C.
10   § 12101, et seq.; and (15) violations of the Rehabilitation Act of 1973, § 504, 29
11   U.S.C.A. § 794. Compl.
12                                            DISCUSSION
13         In actions pursuant to 42 U.S.C. § 1983, “the survivors of an individual killed as a
14   result of an officer’s excessive use of force may assert a . . . claim on that individual’s
15   behalf if the relevant state’s law authorizes a survival action. The party seeking to bring
16   a survival action bears the burden of demonstrating that a particular state’s law authorizes
17   a survival action and that the plaintiff meets that state’s requirements for bringing a
18   survival action.” Moreland v. Las Vegas Metro. Police Dep’t, 159 F.3d 365, 369 (9th
19   Cir. 1998) (citations omitted); see also Fed. R. Civ. P. 17(b) (stating that capacity to sue
20   or be sued is determined “by the law of the state where the court is located”). Under
21   California law, “[a] cause of action that survives the death of the person entitled to
22   commence an action or proceeding passes to the decedent’s successor in interest, . . . and
23   an action may be commenced by the decedent’s personal representative or, if none, by the
24   decedent’s successor in interest.” Cal. Civ. Proc. Code § 377.30. Thus, an action or
25   proceeding may be commenced by the decedent’s successor in interest only if there is no
26   personal representative. See id.
27         “[A] personal representative is by definition a court-appointed executor or
28   administrator of an estate, not merely an heir, and . . . the personal representative must be

                                                    2
                                                                                   18cv2282-MMA (KSC)
 1   empowered by law to administer the decedent’s estate.” Hassanati v. Int’l Lease Fin.
 2   Corp., 51 F. Supp. 3d 887, 894 (C.D. Cal. Feb. 18, 2014) (internal quotation marks and
 3   citation omitted). Allen and Silva declare that Paul Silva, the decedent, “did not leave
 4   behind any will or other testamentary instrument,” and “there is no probate proceeding
 5   pending in California for the administration of his estate.” Doc. Nos. 3-1 (“Allen Decl.”)
 6   ¶ 6; 3-2 (“Silva Decl.”) ¶ 6. These declarations demonstrate that there is no court-
 7   appointed executor or administrator of the estate and that no proceeding is pending for
 8   administration of the decedent’s estate. Accordingly, Allen and Silva are not the
 9   decedent’s personal representatives.
10         “Where there is no personal representative for the estate, the decedent’s ‘successor
11   in interest’ may prosecute the survival action if the person purporting to act as successor
12   in interest satisfies the requirements of California law . . . .” Tatum v. City & Cnty. of
13   San Francisco, 441 F.3d 1090, 1093 n.2 (9th Cir. 2006); see Cal. Civ. Proc. Code §
14   377.30. “‘[D]ecedent’s successor in interest’ means the beneficiary of the decedent’s
15   estate or other successor in interest who succeeds to a cause of action or to a particular
16   item of the property that is the subject of a cause of action.” Cal. Civ. Proc. Code §
17   377.11. Here, Paul Silva’s causes of action have not been distributed in probate because
18   he left no will or other testamentary instrument. See Silva Decl. ¶ 6; Allen Decl. ¶ 6. At
19   the time of his death, Paul Silva was not married and had no children. Silva Decl. ¶ 5;
20   Allen Decl. ¶ 5. Thus, Allen and Silva, the decedent’s parents, have succeeded to Paul
21   Silva’s causes of actions under California probate law. See Cal. Prob. Code § 6402(b)
22   (“[T]he entire intestate estate if there is no surviving spouse, passes as follows: . . . (b) If
23   there is no surviving issue, to the decedent’s parent or parents equally.”).
24         In California, the persons who seek to commence an action as the decedent’s
25   successors in interest are required to execute and file an affidavit or declaration under
26   penalty of perjury stating all of the following: (1) “The decedent’s name[;]” (2) “The date
27   and place of the decedent’s death[;]” (3) “‘No proceeding is now pending in California
28   for the administration of the decedent’s estate[;]’” (4) “If the decedent’s estate was

                                                     3
                                                                                    18cv2282-MMA (KSC)
 1   administered, a copy of the final order showing the distribution of the decedent’s cause of
 2   action to the successor in interest[;]” (5) “Either of the following, as appropriate, with
 3   facts in support thereof: (A) ‘The affiant or declarant is the decedent’s successor in
 4   interest . . . and succeeds to the decedent’s interest in the action or proceeding[;’ or] (B)
 5   ‘The affiant or declarant is authorized to act on behalf of the decedent’s successor in
 6   interest . . . with respect to the decedent’s interest in the action or proceeding[;]’” (6) “No
 7   other person has a superior right to commence the action or proceeding or to be
 8   substituted for the decedent in the pending action or proceeding[;]” and (7) “The affiant
 9   or declarant affirms or declares under penalty of perjury under the laws of the State of
10   California that the foregoing is true and correct.” Cal. Civ. Proc. Code § 377.32(a).
11   Additionally, the affiant or declarant must attach a copy of the decedent’s death
12   certificate to his or her declaration or affidavit. Cal. Civ. Proc. Code § 377.32(c).
13          Plaintiffs Allen and Silva have signed declarations pursuant to California Civil
14   Procedure Code § 377.32(a) and attached copies of the death certificate that sufficiently
15   demonstrate they are the decedent’s successors in interest. See Allen Decl.; Silva Decl;
16   see also Cal. Civ. Proc. Code § 377.32(a)-(c). Thus, Allen and Silva have satisfied the
17   requirements of California law and may prosecute this survival action as successors in
18   interest to the Estate.
19                                           CONCLUSION
20          Based on the foregoing, the Court GRANTS Plaintiffs’ ex parte motion and
21   APPOINTS Plaintiffs Leslie Allen and Manuel Silva as successors in interest to the
22   Estate of Paul Silva.
23          IT IS SO ORDERED.
24   Dated: October 30, 2018
25
26
27
28

                                                    4
                                                                                  18cv2282-MMA (KSC)
